      6:18-cv-00261-RAW Document 69 Filed in ED/OK on 06/18/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

1) JAMES LEGROS, SR. and                      )
2) JACQUELINE MILIOTO, as next                )
   friend to D.M., a minor, as next of kin    )
   of JAMES LEGROS, JR., deceased.            )
                                              )
        Plaintiffs,                           )
                                              )   Case No. 18-CV-261-RAW
 v.                                           )
                                              )
1) BOARD OF COUNTY                            )
   COMMISSIONERS FOR                          )
   CHOCTAW COUNTY;                            )
2) TERRY PARK, in his Individual and          )
   Official Capacities;                       )
3) EDNA CASEY, in her Individual and          )
   Official Capacities;                       )
4) SCHONNA SMITH, in her Individual           )
   Capacity;                                  )
5) JEFFERY EPLEY, in his Individual           )
   Capacity;                                  )
6) STEWART STANFIELD, in his                  )
   Individual Capacity;                       )
7) ZACH       DILLISHAW,    in    his         )
   Individual Capacity; and                   )
8) DEBORA CLAY, in her Individual             )
   Capacity,                                  )
                                              )
        Defendants.                           )

                               ENTRY OF APPEARANCE

To the Clerk of this court and all parties of record:

       Enter my appearance as counsel in this case for Defendant, Edna Casey, in her

individual and official capacities. I certify that I am admitted to practice in this court and

am registered to file documents electronically with this court.
6:18-cv-00261-RAW Document 69 Filed in ED/OK on 06/18/19 Page 2 of 3



                                     Respectfully submitted,

                                     /s/Elise M. Horne
                                     Elise M. Horne, OBA #33006
                                     GOOLSBY, PROCTOR, HEEFNER & GIBBS, PC
                                     701 N. Broadway Avenue, Suite 400
                                     Oklahoma City, OK 73102-6006
                                     (405) 524-2400; (405) 525-6004 (F)
                                     ehorne@gphglaw.com
                                     Attorney for Defendant, Edna Casey




                                 2
     6:18-cv-00261-RAW Document 69 Filed in ED/OK on 06/18/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on June 18, 2019, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrants:

 Chris Hammons                                      Stephen L. Geries
 Jason M. Hicks                                     Taylor M. Tyler
 Laird, Hammons, Laird, PLLC                        COLLINS ZORN & WAGNER, PC
 1332 SW 89th Street                                429 N.E. 50th Street, 2nd Floor
 Oklahoma City, OK 73159                            Oklahoma City, OK 73105
 (405) 703-4567; (405) 703-4061 (F)                 (405) 524-2070; (405) 524-2078 (F)
 chris@lhllaw.com                                   slg@czwlaw.com
 jason@lhllaw.com                                   tmt@czwlaw.com
 Attorneys for Plaintiffs                           Attorneys for Defendant, Board of County
                                                    Commissioners for Choctaw County

 Robert S. Lafferrandre
 Randall J. Wood
 Jessica L. Dark
 PIERCE COUCH HENDRICKSON BAYSINGER
 &GREEN, L.L.P.
 1109 North Francis Avenue
 Oklahoma City, OK 73106
 (405) 235-1611; (405) 235-2904 (F)
 jdark@piercecouch.com
 rwood@piercecouch.com
 rlafferrandre@piercecouch.com
 Attorneys for Defendants Smith and Clay

                                                      /s/Elise M. Horne




                                                3
